QBfficeof tb’e5Zlttornep@eneral
                                        mate     of aexatr
DAN MORALES                                June 17, 1994
 .ATT”RNET
        GENERAL

     Honorable Lee Haney                          Opinion No. DM-296
     District Attorney
     35th Judicial District                       Re: Whether a district clerk may honor a
     Courthouse                                   change of address request from a child
     Brownwood, Texas 76801                       support obligee to remit child support
                                                  payments to the care of a collection
                                                  agency (RQ-653)

     Dear Mr. Haney:

             You have asked whether a district clerk may honor a change of address request
     from a child support obligee to remit child support payments to the care of a collection
     agency. In other words, you ask whether a child support obligee must seek a court order
     modifying the original child support order if the obligee desires to change the address to
     which the local registry remits the child support payments. Your question requires us to
     consider the issue that Attorney General Opiion DM-222 (1993) lefi unresolved.
            You have provided us with the following facts:

                   In 1986 Deborah Marie Coley and Robert Leslie Coley were
               divorced. The Decree of Divorce provided that Mr. Coley pay child
               support in the amount of $200.00 per month to Ms. Coley for the
               support of their two minor children.
                    In 1993 the District Clerk received two documents from Debie
               Gilbert, formerly Deborah Marie Coley.     . As in opinion DM-222
               these documents were a “Limited Power of Attorney and
               Authorization to Release Information” and a “Change of Address and
               Request for Payment History.”

             You have included with your letter to this office a copy of the divorce decree and
     the two documents that the district clerk recently received from Ms. Gilbert. We note that
     the divorce decree requires Mr. Coley, the child support obligor, to pay child support on a
     monthly basis “through the registry of the Court and thereafter promptly remitted to the
     Managing Conservator[, Ms. Gilbert,] for the support of the children.” In re Coley,
     No. 25,778 (35th Dist. Ct., Brown County, Tex., June 19, 1986). In the document
     entitled “Change of Address and Request for Payment History” Ms. Gilbert has requested
     that the court change her mailing address and “forward all future payments to” the care of
     Child Support Collection Agency of America. In the document entitled “Limited Power of
     Attorney and Authorization to Release Information” Ms. Gilbert “appoint[s] and




                                              p. 1582
Honorable Lee Haney - Page 2             (DM-296)




authorize[s] limited power of attorney to Child Support Collection Agency of America,
Inc. . . . to take any and ah lawful action necesmry to collect the child support” due to the
Coley children.

        In Attorney General Opinion DM-222 (1993) this office considered whether a
child support obligee may assign the right to receive child support payments through the
local registry to another person without a court order modifying the original child support
order to designate a ditferent person to whom the district clerk should remit the child
support payments. That opinion determined that the power of the district court with
continuing, exclusive jurisdiction over the parent-&ld relationshipt at issue “encompasses
the power to modify that part of the order designating the person . . who is ultimately to
receive the child support payments.” Attorney General Opiion DM-222 (1993) at 3. We
COntiIlU~:

                Consequently, a managing conservator may not unilaterally
           assign to a third party the child’s right to child support payments.
           I=-a*managing           conservator must seek the approval of the
           court with continuing, exclusive jurisdiction over the child, which
           will consider and protect the child’s interest in the child support
           payments.
Id The opinion concluded, therefore, that a district clerk must comply with the terms of
the existing court order, remitting the child support payments to the person named in the
order, unless the district clerk has received a court order modii    the designation of the
uhiie     recipient of the child support payments. Id at 4.

        We stated in that opinion, however, that “we [here] determine. . . only whether a
child support obligee may authorize payment of child support payments to an entity other
than that provided in the court order. . [wle do not determine. . whether a child
support obligee may change his or her address for purposes of transmitting the child
support payments. ” Id. at 1 n. 1. This is the question that we must consider now.

         “The grounds for modification of [a] child support order[] are those factors which
are relevant to the making of the order[] in the first place, [e.g.,] changes in the child’s
needs and resources, in the needs and resources of both parents, and in the child’s physical,
emotional[, ] and educational requirements.” HOMER H. CLARK, JR, ‘DE LAW OF
DoMEsmc RELATIONSIN THE Um               STATES 8 18.2, at 371 (2d ed. 1987). Consistent
with our conclusion in Attorney General Opiion DM-222, we believe that the designation
of the person who is ultimately to receive the child support payments also is a factor that
is relevant to the making of the child support order, and changes in the designation only


        ‘Uader section 11.05(a) of the Family Code, a cmrt that bas acquiredjwisdiaion of a suit
alkting the pent&ild relationshipretainsamthhg, exclusivejurisdictionof all pa&s and matters
dataI to the suit. AttoraeyCienmdOpinionDM-222 (1993) at 3.




                                          p.   1583
Honorable Lee Haney - Page 3                (DM-296)




may be accomplished through a court order modifying the original child support order.
On the other band, we do not believe that the obligee’s address is a factor “relevant to the
making of the orderI] in the tirst place.” See CLARK, supra, 5 18.2, at 371. We have
been informed that a child support obligee may change his or her residence numerous
times. Indeed, we understand that a court generally does not attempt to 6x in a child
support order the address of an obligee. Id.; see Erprte Pappas, 562 S.W.2d 865, 866
(Tex. Civ. App.-Houston [lst Dist.] 1977, no writ) (stating that, because child support
order identities obligee and states amount to be paid, order is not ambiguous and the&ore
void for lack of instructions to obliger regarding how and where to make payments). For
example, while the Co@ divorce decree unequivocally designates the obligee to whom
the court registry is to remit the child support payments, it does not attempt to 6x the
obligee’s address. We therefore believe that a district clerk may honor a change of address
form that a child support obligee properly has completed and submitted, without a court
order modii        the original child support order to reflect the changed addresss Our
conclusion remains the same even ifthe new address is “care of” a child support coUection
agency.



                A district clerk may honor a change of address request, even if
           the new address is “care of’ a child support collection agency, that a
           child support obligee properly has completed and submitted without
           a court order modifying the original child support order to mflect the
           changed address.




                                                           DAN MORALES
                                                           Attorney General of Texas

         ZIfa~bas~ti~foror~vcsfinaocialassistanauodcrcbaptcr31~theHuman
~codeorhasappliedforservicesunderchapta76ofthHuman~                                codc,~pcrson
tberctryPssignrtotbe~oftbcAttorneyGma;llofTacaranyrightto~~childsupportpsymaus
ofacbildforwhomtbepersonisclaimiogassistawx.                Hmn. Rea. Code 8 76.003(a). In either
-,             a disuict cl& most directall child supportpaymentsto the statemgistry,tbe districtclerk
mustnothonorachangeofaddresc~.               Wealsottndamdthatsomewmuiesbavewn~with
the OIlice of the AttoroeyGeoeml locallyto distribotemoneycolleotedio proceedingsbmogbt undertitle
IV,partDoftheSocielSxrityAct.          Thcse~tiesactastheattomeygenrra’sagmttocbangean
obfigce’saddress. Brown Countydoes not, however, have such ao anaogement with the O&e of the
Attomeyoeneral.

       Additionally,acouRinanycasemaybyorderreguimthatachildsupportablig~-move
modifythe originalchild supportorderif the obligee so&s to change his or her mailing ad&m.




                                              p. 1584
Honorable Lee Haney - Page 4           (DM-296)




JORGE VEGA’
First Assistaat Attorney General

DREW DURHAM
Deputy Assistant Attorney General for Criminal Justice

WILL PRYOR
specidcolmse1

RENEAHICKS
State Solicitor

SARAH J. SHIRLEY
Chair, Opiion Committee

Pqared by Kymberly K. Oltrogge
Assistant Attorney General




                                        p. 1585